                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                                 IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9    RICHARD DENT, JEREMY NEWBERRY,                                         No. C 14-02324 WHA
                                                                         10    ROY GREEN, J.D. HILL, KEITH VAN
                                                                               HORNE, RON STONE, RON PRITCHARD,
                                                                         11    JAMES MCMAHON, MARCELLUS
United States District Court




                                                                               WILEY, and JONATHAN REX HADNOT,
                                                                               on behalf of themselves and all others
                               For the Northern District of California




                                                                         12    similarly situated,
                                                                         13                                                                           ORDER GRANTING
                                                                                                  Plaintiffs,                                         MOTION TO DISMISS
                                                                         14       v.
                                                                         15    NATIONAL FOOTBALL LEAGUE,
                                                                         16    a New York unincorporated association,

                                                                         17                       Defendant.
                                                                                                                                   /
                                                                         18
                                                                         19                                                  INTRODUCTION

                                                                         20                In this putative class action alleging improper administration of pain medications to

                                                                         21    professional football players, defendant moves to dismiss plaintiffs’ third amended complaint.

                                                                         22    For the reasons stated below, the motion is GRANTED.

                                                                         23                                                     STATEMENT

                                                                         24                This motion is the latest in a series of lawsuits arising out of defendant National Football

                                                                         25    League’s (NFL) alleged “return-to-play” scheme in which former players were given painkillers

                                                                         26    indiscriminately in an effort to quickly return players back to the game and maximize profits,

                                                                         27    despite the players’ lingering physical injuries.1

                                                                         28
                                                                                       1
                                                                                         A separate putative class action against the individual clubs involving the same alleged conduct,
                                                                              Evans v. Arizona Cardinals Football Club, LLC, No. C 16-01030 WHA, was filed on May 21, 2015 (and
                                                                              transferred to the undersigned judge on March 1, 2016) while the instant action was on appeal.
                                                                          1          A prior order set forth in detail the well-pled background facts, assumed to be true for
                                                                          2   purposes of the present motion (Dkt. No. 106). In brief, the NFL is an unincorporated
                                                                          3   association of thirty-two separately-owned and independently-operated professional football
                                                                          4   “clubs” or teams across the country. Named plaintiffs are ten retired players who played for a
                                                                          5   number of those individual football teams at various points in time.
                                                                          6          In May 2014, plaintiffs filed the instant putative class action, alleging that they were
                                                                          7   supplied an endless stream of powerful pain medications, such as opioids, Toradol, local
                                                                          8   anesthetics, and combinations thereof, in order to return players back to the game as quickly as
                                                                          9   possible instead of allowing them to rest and heal properly from serious football-related injuries.
                                                                         10   The medications were distributed, plaintiffs alleged, without proper prescription, documentation,
                                                                         11   or disclosure of the medical risks and side effects, in violation of various laws. Plaintiffs then
United States District Court
                               For the Northern District of California




                                                                         12   asserted nine claims against the NFL in their second amended complaint — including claims for
                                                                         13   negligent misrepresentation, negligence per se, negligent hiring and retention, fraud, and
                                                                         14   fraudulent concealment (Dkt. No. 65).
                                                                         15          The essence of the then-operative second amended complaint was that the NFL had been
                                                                         16   negligent in not doing enough to police the alleged problem of the individual clubs abusing pain
                                                                         17   medications in order to quickly return their injured players to the field. But in order to evaluate
                                                                         18   the reasonableness of the NFL’s conduct towards the players, it would have been necessary to
                                                                         19   consider the long history of provisions agreed to by the NFL in collective bargaining agreements
                                                                         20   (CBA) intended to protect the players. In turn, this consideration of the CBAs triggered the
                                                                         21   preemption rule within our circuit, as exemplified by Cramer v. Consolidated Freightways, Inc.,
                                                                         22   255 F.3d 683, 689–93 (9th Cir. 2001) (en banc). Accordingly, in December 2014, the Court
                                                                         23   found that the theory of liability was barred as preempted by Section 301 of the Labor
                                                                         24   Management Relations Act, 29 U.S.C. § 185(a) (Dkt. No. 106).
                                                                         25          In September 2018, our court of appeals reversed and remanded, holding that plaintiffs’
                                                                         26   claims neither arose from the CBAs nor required their interpretation and were thus not
                                                                         27   preempted by Section 301. It so ruled based on plaintiffs’ pitch to our court of appeals that the
                                                                         28   second amended complaint alleged a “pyramidal conspiracy” — specifically, by using the club


                                                                                                                                2
                                                                          1   doctors, “the NFL control[led] and direct[ed] a pyramidal scheme for the distribution of
                                                                          2   controlled substances and prescription drugs in flagrant disregard of federal and state law” (Dkt.
                                                                          3   No. 131-1 at 1–2). Plaintiffs argued that “the duty at issue [was] to obey the law” and that
                                                                          4   “[o]nce the illegality exemption [to Section 301 preemption] [was] applied, the rest of the duties
                                                                          5   flow[ed] to obey the law. You then just follow the drugs” (id. at 5, 8). In other words, plaintiffs
                                                                          6   argued that they alleged that the NFL itself supplied and distributed the endless stream of drugs,
                                                                          7   thereby violating the relevant federal and state statutes governing controlled substances.
                                                                          8          Our court of appeals agreed with plaintiffs’ reading of the second amended complaint, as
                                                                          9   demonstrated by the following exchange during oral argument between the appellate court and
                                                                         10   counsel for the NFL (id. at 11 (emphasis added)):
                                                                         11           THE COURT:             Counsel, what do we do with the allegation in the
United States District Court




                                                                                                             complaint that the NFL directly gave drugs to athletes?
                               For the Northern District of California




                                                                         12
                                                                                      MR. CLEMENT:           Well, I think what you do is you read it in the context
                                                                         13                                  of the entire complaint, so with respect to every one of
                                                                                                             the ten plaintiffs, the specific allegations are that they
                                                                         14                                  were given injections by the team doctors, the doctors . . .
                                                                         15           THE COURT:             I’m looking at paragraph 17 of the complaint. This is the
                                                                                                             second amended complaint, the NFL directly? I’m going
                                                                         16                                  to put some ellipses in here. The NFL directly supplied
                                                                                                             players with opioids.
                                                                         17
                                                                                     This reading of the complaint drove our court of appeals’ analysis. It construed the
                                                                         18
                                                                              second amended complaint as “not merely alleging that the NFL failed to prevent medication
                                                                         19
                                                                              abuse by the teams, but that the NFL itself illegally distributed controlled substances, and
                                                                         20
                                                                              therefore its actions directly injured players.” Dent v. Nat’l Football League, 902 F.3d 1109,
                                                                         21
                                                                              1118 (9th Cir. 2018) (emphasis in original). “With that reading of the complaint in mind,” our
                                                                         22
                                                                              court of appeals held that “to the extent the NFL is involved in the distribution of controlled
                                                                         23
                                                                              substances, it has a duty to conduct such activities with reasonable care” and that the “minimum
                                                                         24
                                                                              standards [of care] are established by statute,” such as the Controlled Substances Act (CSA), the
                                                                         25
                                                                              Food, Drugs, and Cosmetics Act (FDCA), and the California Pharmacy Laws. Ibid. To the
                                                                         26
                                                                              extent the NFL violated those laws, a ruling on plaintiffs’ claims did not require interpretation of
                                                                         27
                                                                              the CBAs. Id. at 1118–19.
                                                                         28


                                                                                                                               3
                                                                          1          Based on the foregoing, our court of appeals held that plaintiffs’ “negligence claim
                                                                          2   regarding the NFL’s alleged violation of federal and state laws governing controlled substances
                                                                          3   [was] not preempted by [Section] 301.” Id. at 1121 (emphasis added). Specifically, its decision
                                                                          4   noted the following.
                                                                          5                [Plaintiffs] alleged that since 1969, the NFL has distributed controlled
                                                                                           substances and prescription drugs to its players in violation of both state
                                                                          6                and federal laws, and that the manner in which these drugs were
                                                                                           administered left the players with permanent injuries and chronic medical
                                                                          7                conditions.
                                                                          8                Each team hires doctors and trainers who attend to players’ medical
                                                                                           needs. Those individuals are employees of the teams, not the NFL. But
                                                                          9                the players’ Second Amended Complaint [] asserts that the NFL itself
                                                                                           directly provided medical care and supplied drugs to players.
                                                                         10
                                                                                           The players argue that they were injured by the NFL’s “provision and
                                                                         11                administration” of controlled substances without written prescriptions,
United States District Court




                                                                                           proper labeling, or warnings regarding side effects and long-term risks,
                               For the Northern District of California




                                                                         12                and that this conduct violated the Controlled Substances Act, 21 U.S.C. §
                                                                                           801 et seq.; the Food, Drugs, and Cosmetics Act, 21 U.S.C. § 301 et seq.;
                                                                         13                and the California Pharmacy Laws, Cal. Bus. & Prof. Code § 4000 et seq.
                                                                         14                [A]s we read the complaint, the plaintiffs are not merely alleging that the
                                                                                           NFL failed to prevent medication abuse by the teams, but that the NFL
                                                                         15                itself illegally distributed controlled substances, and therefore its actions
                                                                                           directly injured players.
                                                                         16
                                                                                           [Plaintiffs] are not arguing that the NFL violated the CBAs at all, but that
                                                                         17                it violated state and federal laws governing prescription drugs.
                                                                         18                But when it comes to the distribution of potentially dangerous drugs,
                                                                                           minimum standards are established by statute. The Controlled
                                                                         19                Substances Act, 21 U.S.C. § 801 et seq.; the Food, Drugs, and Cosmetics
                                                                                           Act, 21 U.S.C. § 301 et seq.; and the California Pharmacy Laws, Cal.
                                                                         20                Bus. & Prof. Code § 4000 et seq., set forth requirements governing how
                                                                                           drugs are to be prescribed and labeled. Therefore, under the plaintiffs’
                                                                         21                negligence per se theory, whether the NFL breached its duty to handle
                                                                                           drugs with reasonable care can be determined by comparing the conduct
                                                                         22                of the NFL to the requirements of the statutes at issue.
                                                                         23                As for causation, whether the NFL’s alleged violation of the statutes
                                                                                           caused the plaintiffs’ injuries is a purely factual question that does not
                                                                         24                require a court to interpret any term of a collective-bargaining agreement.
                                                                         25                But the teams’ obligations under the CBAs are irrelevant to the question
                                                                                           of whether the NFL breached an obligation to players by violating the
                                                                         26                law. The parties to a CBA cannot bargain for what is illegal. Therefore,
                                                                                           liability for a negligence claim alleging violations of federal and state
                                                                         27                statutes does not turn on how the CBAs allocated duties among the NFL,
                                                                                           the teams, and the individual doctors.
                                                                         28


                                                                                                                                 4
                                                                          1                      Regardless of what (if anything) the CBAs say about those issues, if the
                                                                                                 NFL had any role in distributing prescription drugs, it was required to
                                                                          2                      follow the laws regarding those drugs. To the extent that the plaintiffs
                                                                                                 allege they were injured by the NFL’s violation of those laws, their
                                                                          3                      claims can be assessed without any interpretation of the CBAs.
                                                                          4                      We express no opinion regarding the merits of the plaintiffs’ negligence
                                                                                                 claim, which will require the players to establish that the relevant
                                                                          5                      statutes apply to the NFL, the NFL violated those statutes, and the
                                                                                                 alleged violations caused the players’ injuries. Perhaps plaintiffs can
                                                                          6                      prove these elements; perhaps not. That must await completion of
                                                                                                 discovery. We hold only that the plaintiffs’ negligence claim regarding
                                                                          7                      the NFL’s alleged violation of federal and state laws governing
                                                                                                 controlled substances is not preempted by § 301.
                                                                          8
                                                                                                 In other words, the fact that the CBAs require team doctors to advise
                                                                          9                      players in writing if a medical condition could be significantly
                                                                                                 aggravated by continued performance does not address the NFL’s
                                                                         10                      liability for injuring players by illegally distributing prescription drugs.
                                                                         11    Id. at 1114–15, 1118–21 (citations and internal quotation marks omitted) (original alterations
United States District Court
                               For the Northern District of California




                                                                         12    omitted) (emphasis added).
                                                                         13                Our court of appeals explicitly limited its holding to the issue of preemption and further
                                                                         14    observed that it was still to be determined on remand “whether the plaintiffs have pleaded facts
                                                                         15    sufficient to support” their negligence claim. Id. at 1121. And, it warned plaintiffs against
                                                                         16    “conflat[ing]” actions by the club doctors and trainers from those of the NFL, as plaintiffs are
                                                                         17    “limited to claims arising from the conduct of the NFL and NFL personnel.” Ibid.
                                                                         18                In October 2018, after remand, plaintiffs were granted leave to amend their complaint
                                                                         19    (Dkt. No. 118). In December 2018, plaintiffs filed a third amended complaint (Dkt. No. 119).
                                                                         20    This constitutes their “best and final” pleading (Dkt. Nos. 117 at 1; 118). Now that the dust has
                                                                         21    settled after a trip to our court of appeals and the completion of the Evans litigation, only a single
                                                                         22    claim for negligence remains (Third Amd. Compl. ¶¶ 298–310).2
                                                                         23                The NFL now moves to dismiss under Rule 12(b)(6) on the grounds that (1) plaintiffs fail
                                                                         24    to adequately plead their sole negligence claim, and (2) the claim is time-barred. Plaintiffs
                                                                         25    counter by asserting that they “have identified three common law duties owed by the NFL”
                                                                         26    (Opp. 12). This order follows full briefing and oral argument.
                                                                         27
                                                                                       2
                                                                                        The last leg plaintiffs stand on at this point in the instant litigation is a negligence claim, despite
                                                                         28   having “conceded from the very beginning that the intentional torts are [their] strongest argument” and that the
                                                                              negligence claims “are the weaker argument” (Dkt. No. 131-1 at 22).

                                                                                                                                          5
                                                                          1                                               ANALYSIS
                                                                          2          “To state a claim for negligence in California, a plaintiff must establish the following
                                                                          3   elements: (1) the defendant had a duty, or an ‘obligation to conform to a certain standard of
                                                                          4   conduct for the protection of others against unreasonable risks,’ (2) the defendant breached that
                                                                          5   duty, (3) that breach proximately caused the plaintiff’s injuries, and (4) damages.” Dent, 902
                                                                          6   F.3d at 1117 (citing Corales v. Bennett, 567 F.3d 554, 572 (9th Cir. 2009)).
                                                                          7          In sum, plaintiffs now allege as follows (Third Amd. Compl. ¶ 16):
                                                                          8                 The NFL was required to, or voluntarily undertook the duty to, comply
                                                                                            with federal and state laws regulating the manner in which these
                                                                          9                 Medications were administered and distributed. It failed to do so,
                                                                                            consistently and repeatedly, from the 1970s through at least 2014 and
                                                                         10                 that failure directly and proximately caused the injuries for which
                                                                                            Plaintiffs seek damages.
                                                                         11
United States District Court




                                                                                     As noted above, plaintiffs previously convinced our court of appeals that the “essence” of
                               For the Northern District of California




                                                                         12
                                                                              their claims in the second amended complaint was not only the NFL’s alleged failure to prevent
                                                                         13
                                                                              medication abuse, but also that the NFL itself handled, distributed, and administered the
                                                                         14
                                                                              medications. Dent, 902 F.3d at 1118. Under this reading of plaintiffs’ negligence per se theory,
                                                                         15
                                                                              our court of appeals held that the NFL’s direct involvement in the handling, distribution, and
                                                                         16
                                                                              administration of the controlled substances gave rise to a duty of care. See id. at 1119.
                                                                         17
                                                                                     Plaintiffs now argue that they have plausibly alleged conduct showing that the NFL owed
                                                                         18
                                                                              an independent duty to plaintiffs based on (1) the nature of the NFL’s alleged conduct; (2) the
                                                                         19
                                                                              NFL’s alleged voluntary undertaking of the drug program created to monitor the handling and
                                                                         20
                                                                              distribution of the controlled substances; and (3) the “special relationship” allegedly existing
                                                                         21
                                                                              between the NFL and its players (Opp. 8–11). This order disagrees and finds that plaintiffs have
                                                                         22
                                                                              failed to adequately plead the requisite elements of negligence under Rule 12(b)(6).
                                                                         23
                                                                                     1.      NATURE OF THE ACTIVITY AT ISSUE.
                                                                         24
                                                                                     Here, plaintiffs primarily rely on a negligence per se theory to support their negligence
                                                                         25
                                                                              claim (as they did in their second amended complaint), which is “a presumption of negligence
                                                                         26
                                                                              aris[ing] from the violation of a statute which was enacted to protect a class of persons of which
                                                                         27
                                                                              the plaintiff is a member against the type of harm which the plaintiff suffered as a result of the
                                                                         28
                                                                              violation of the statute.” Hoff v. Vacaville Unified Sch. Dist., 19 Cal. 4th 925, 938 (1998); see

                                                                                                                               6
                                                                          1    also CAL. EVID. CODE § 669. “[A]n underlying claim of ordinary negligence must be viable
                                                                          2    before the presumption of negligence . . . can be employed.” Cal. Serv. Station & Auto. Repair
                                                                          3    Ass’n v. Am. Home Assurance Co., 62 Cal. App. 4th 1166, 1178 (1998). The “presumption of
                                                                          4    negligence applies only after determining that the defendant owes the plaintiff an independent
                                                                          5    duty of care.” Id. at 1180.
                                                                          6                As plaintiffs acknowledge, our court of appeals held that “the NFL owed a duty to
                                                                          7    [p]laintiffs because [of] the general character of the conduct at issue, assuming, in fact, the NFL
                                                                          8    engaged in the handling, distribution and administration of [m]edications” (Opp. 8 (citing Dent,
                                                                          9    902 F.3d at 1119) (emphasis added)). Plaintiffs argue that they have adequately alleged such
                                                                         10    conduct by the NFL. This order disagrees.
                                                                         11                Plaintiffs now explicitly base their claim that the NFL was directly involved in the
United States District Court
                               For the Northern District of California




                                                                         12    handling, distribution, and administration of controlled substances on the NFL’s supposed “role
                                                                         13    in the creation, implementation and maintenance of” an alleged “Return to Play Business Plan”
                                                                         14    (id. at 2). The “general character of” the NFL’s maintenance of this “Business Plan” and “its
                                                                         15    involvement in the distribution of the Medications violate the” CSA and FDCA, according to
                                                                         16    plaintiffs (id. at 13). Specifically, they argue that but for the supposed “Business Plan,” “Club
                                                                         17    doctors and trainers would not have violated drug laws and regulations regarding controlled
                                                                         18    substances and prescription drugs” (id. at 2 (emphasis added)).
                                                                         19                By their own admission then, plaintiffs do not allege that the NFL itself violated the
                                                                         20    relevant drug laws and regulations governing the medications at issue — that violation is
                                                                         21    specifically attributed to the club doctors and trainers.3 Plaintiffs attempt to handwave this
                                                                         22
                                                                         23            3
                                                                                          Yet plaintiffs continue to conflate conduct by the NFL and the individual clubs by sporadically
                                                                              labeling relevant actors as “NFL doctors and trainers” throughout the third amended complaint, despite our
                                                                         24   court of appeals’ warning. See Dent, 902 F.3d at 1121 (“We do note that at many points in the [second
                                                                              amended complaint], the plaintiffs appear to conflate the NFL and the teams. But the plaintiffs are pursuing a
                                                                         25   theory of direct liability, not vicarious liability. And they have attempted to vindicate virtually identical claims
                                                                              against the clubs themselves in separate litigation. Therefore, on remand, any further proceedings in this case
                                                                         26   should be limited to claims arising from the conduct of the NFL and NFL personnel — not the conduct of
                                                                              individual teams’ employees.”).
                                                                         27
                                                                                       The totality of the allegations renders this conclusory label implausible. That is, even taking all
                                                                         28   allegations as true, it cannot be reasonably inferred that the doctors and trainers directly distributing the drugs
                                                                              allegedly in violation of the relevant statutes were NFL personnel. For example, plaintiffs allege that the NFL

                                                                                                                                           7
                                                                          1    deficiency as a mere technicality, asserting that “it matters not who actually put a pill in a
                                                                          2    player’s hand, but rather, how it came to be that, despite a comprehensive and thorough
                                                                          3    regulatory scheme designed to prevent the abuses at issue, those abuses nonetheless occurred”
                                                                          4    (ibid.). They try to shore up a direct liability claim by pointing to various allegations within the
                                                                          5    third amended complaint to argue that the NFL is “controlling all of this” (Dkt. No. 134 at
                                                                          6    44:10–11; Opp. 3–4). For example, plaintiffs allege that the NFL “compiled weekly injury
                                                                          7    reports and required reports from teams on the volume of drugs they [the clubs] were distributing
                                                                          8    to their players”; it “mandated that the Clubs have locked drug storage areas at their facilities”; it
                                                                          9    “approved Club financial arrangements with doctors and medical groups”; it “established
                                                                         10    committees to discuss and oversee the distribution of Medications”; it “conduct[ed] on-site
                                                                         11    inspections of the Clubs’ facilities to ostensibly determine compliance with the laws identified
United States District Court
                               For the Northern District of California




                                                                         12    in” the third amended complaint; and it “sponsored League-wide studies on the effects of certain
                                                                         13    Medications” (Opp. 2–3; Third Amd. Compl. ¶¶ 159, 163–72, 178–80, 188–96). Plaintiffs thus
                                                                         14    contend that the NFL was involved in “every aspect” of the players’ medical care — except for
                                                                         15    the actual distribution of the controlled substances (Dkt. No. 134 at 44:14–15).
                                                                         16             As the NFL points out, however, this distinction is dispositive. Significantly, plaintiffs
                                                                         17    do not make any specific, plausible allegation that the relevant statutes apply to the NFL, let
                                                                         18
                                                                         19   “has distributed these controlled substances and prescription medications with little to no regard for the law or
                                                                              the players’ health” and label the relevant actors “NFL doctors and trainers” (Third Amd. Compl. ¶ 7). To
                                                                         20   support this contention they allege in the very next sentence that “Raiders owner Al Davis routinely pressured
                                                                              players and doctors to do anything to get a player back on the field, regardless of the risks” and that “as the
                                                                         21   position of Club doctor and trainer have become increasingly lucrative, the pressures on the medical personnel
                                                                              to return players to the field have only increased” (ibid. (emphasis added)). But these factual allegations refer to
                                                                         22   an individual team’s actions, not the NFL’s. The third amended complaint is replete with numerous other
                                                                              factual allegations similarly undercutting plaintiffs’ conclusory allegations of the NFL’s direct distribution of
                                                                         23   the medications (see, e.g., id. ¶¶ 21, 30, 39, 47, 58, 67, 77, 86, 96). Nor can plaintiffs’ reliance during oral
                                                                              argument on Dr. Pellman’s alleged dual role as New York Jets’ doctor and NFL medical advisor give rise to this
                                                                         24   inference, as his alleged violations of the relevant laws and regulations were made in his “capacity as a team
                                                                              doctor” (id. ¶ 216 (emphasis added)).
                                                                         25
                                                                                        The conflation is made all the more evident by plaintiffs’ contention that the “relationship [between
                                                                         26   the NFL and the clubs] is complicated and, without discovery, it will not be entirely clear . . . what exactly that
                                                                              relationship is, and concomitantly, what that may mean for this case” and their musing that “although the NFL
                                                                         27   and the clubs are independent legal entities, there is more to the puzzle” (Opp. 4). At bottom, the fact remains
                                                                              that the NFL and the clubs, while closely related, are separate entities, and plaintiffs’ plain assertion that the
                                                                         28   NFL is the clubs’ “super-employer” is insufficient to conjure up a direct (rather than a vicarious) liability claim
                                                                              (see Opp. 5).

                                                                                                                                          8
                                                                          1   alone that the NFL violated those statutes. Despite ninety pages of allegations (largely directed
                                                                          2   to the clubs’ conduct), nowhere in the third amended complaint do plaintiffs allege, as they
                                                                          3   previously pitched before our court of appeals, that the NFL undertook to provide direct medical
                                                                          4   care and treatment to players such that its conduct violated any relevant drug laws. Though
                                                                          5   plaintiffs generally contend that the NFL controlled and directed the distribution of the players’
                                                                          6   medication via the “Business Plan,” nowhere in the third amended complaint do plaintiffs
                                                                          7   specifically allege any facts as to how the NFL instructed the club doctors’ handling,
                                                                          8   distribution, and administration of the drugs or otherwise forced the club doctors to violate any
                                                                          9   relevant drug laws. (In fact, the conduct by the NFL that plaintiffs do specifically allege largely
                                                                         10   relate to its efforts to help the clubs comply with those statutes (see, e.g., Third Amd. Compl. ¶¶
                                                                         11   159–82)).
United States District Court
                               For the Northern District of California




                                                                         12           Our court of appeals previously found that the NFL owed a duty (and the claims were not
                                                                         13   preempted) where plaintiffs alleged that the NFL was directly “involved in the distribution of
                                                                         14   controlled substances” based on “the general character of [that] activity.” Dent, 902 F.3d at
                                                                         15   1119 (citation and quotations omitted) (alterations in original). It further explained that
                                                                         16   plaintiffs’ negligence claim “will require the players to establish that the relevant statutes apply
                                                                         17   to the NFL, the NFL violated those statutes, and the alleged violations caused the players’
                                                                         18   injuries” and that it “le[ft] it to the district court to determine whether the plaintiffs have pleaded
                                                                         19   facts sufficient to support their negligence claim against the NFL.” Id. at 1121 (emphasis
                                                                         20   added). Plaintiffs now acknowledge in their third amended complaint and briefing that the NFL
                                                                         21   did not itself provide medical care for or distribute medications to the players, and the operative
                                                                         22   complaint contains only conclusory allegations related to conduct by the NFL that would give
                                                                         23   rise to a duty of care. This order therefore finds that plaintiffs failed to plead sufficient facts that,
                                                                         24   if proved, would support their negligence claim against the NFL.
                                                                         25           Instead, plaintiffs ultimately accuse the NFL of doing nothing despite awareness of the
                                                                         26   alleged conduct by club doctors and trainers (Third Amd. Compl. ¶¶ 66–71). For example, the
                                                                         27   first sentence of the section titled “Despite the Foregoing, the League Did Nothing” states as
                                                                         28   follows: “One of the most striking aspects of the audit program described above is that, despite


                                                                                                                                 9
                                                                          1   the thousands of pages of documented illegal violations engaged in by all the clubs, there [was]
                                                                          2   no follow up from the League” (id. ¶ 213 (emphasis added)). But the NFL’s alleged failure to
                                                                          3   act echoes the exact theory already found preempted by Section 301 — namely, that the NFL
                                                                          4   failed to intervene in the club’s implementation of the supposed “Business Plan” (a ruling which
                                                                          5   our court of appeals left undisturbed). As the Court previously held,
                                                                          6                To determine what the scope of this supervisory duty was, and whether
                                                                                           the NFL breached it, the Court would need to determine . . . what the
                                                                          7                NFL, through the CBAs, required of the individual clubs and club
                                                                                           physicians. The NFL’s overarching duty would then depend on the
                                                                          8                extent to which the various CBAs required the clubs to protect the
                                                                                           players’ medical interests. It would thus be impossible for the Court to
                                                                          9                analyze whether the NFL acted negligently, and whether the NFL’s
                                                                                           conduct caused the players’ injuries, without consulting the specific
                                                                         10                CBA provisions that cover the individual clubs’ duties to the players.
                                                                         11   (Dkt. No. 106 at 13–14). This was effectively confirmed when the Court asked plaintiffs’
United States District Court
                               For the Northern District of California




                                                                         12   counsel directly for an instance when the NFL violated a relevant statute during oral argument
                                                                         13   (Dkt. No. 134 at 48:16–49:11):
                                                                         14            THE COURT:              Give me what you would say is your best example of an
                                                                                                               NFL employee violating the Controlled Substances Act.
                                                                         15
                                                                                       MR. CLOSIUS:            When they are telling people to distribute it illegally.
                                                                         16                                    Your Honor, the —
                                                                         17            THE COURT:              Where is that —
                                                                         18            MR. CLOSIUS:            Let me rephrase that. The Third Amended Complaint is
                                                                                                               replete with people telling the NFL that what’s
                                                                         19                                    happening is illegal. The DEA is doing it. The Matava
                                                                                                               report is doing it. They are being told all through about
                                                                         20                                    illegal dispensation of controlled substances.
                                                                         21            THE COURT:              By who? By the Clubs?
                                                                         22            MR. CLOSIUS:            By the Clubs.
                                                                         23            THE COURT:              Okay. That’s not the same though. Let’s say that the
                                                                                                               — let’s say the — somebody is telling the NFL, Hey,
                                                                         24                                    the Clubs are violating the Controlled Substances Act.
                                                                                                               That’s not the same as the NFL itself violating
                                                                         25                                    anything.
                                                                         26            MR. CLOSIUS:            Well, they never did anything to remedy it.
                                                                         27            THE COURT:              Well, that’s the original theory.
                                                                         28


                                                                                                                               10
                                                                          1   Counsel then tried to pivot by next arguing that an NFL associate stated that the NFL had “joint
                                                                          2   culpability on this” issue (Dkt. No. 134 at 49:12–50:12; Third. Amd. Compl. ¶ 11). This general
                                                                          3   “admission” of joint culpability, however, could easily refer to some general moral sense of
                                                                          4   culpability, not necessarily a legal culpability under the CSA or other relevant drug law. And,
                                                                          5   mere allegations that the NFL paid for surveys and reports and did nothing despite being told of
                                                                          6   the illegal distribution of medications by the clubs do not raise the reasonable inference that the
                                                                          7   NFL mandated their illegal distribution such that the NFL itself is culpable under the relevant
                                                                          8   statutes. The NFL’s alleged pressure on the clubs to return players to play as soon as possible
                                                                          9   does not sufficiently support plaintiffs’ allegation that the NFL was directly involved in the
                                                                         10   clubs’ distribution of the medications such that it owed a duty to plaintiffs or violated any
                                                                         11   relevant statutes. To repeat, plaintiffs escaped preemption before our court of appeals by
United States District Court
                               For the Northern District of California




                                                                         12   asserting the NFL’s proactive involvement with medication distribution. Having convinced our
                                                                         13   court of appeals that they were alleging that the NFL itself directly provided medical care and
                                                                         14   supplied drugs to players, plaintiffs may not bob and weave back to old theories of negligence
                                                                         15   that, in essence, amount to the NFL’s failure to intervene.
                                                                         16          Plaintiffs complain that the NFL focuses only on our court of appeals’ use of the word
                                                                         17   “distribute” as literally defined in the CSA. They suggest that because our court of appeals used
                                                                         18   the word “handle” elsewhere in Dent (a word that plaintiffs assert is not used in either the CSA
                                                                         19   or FDCA), the appellate court’s choice of words “may not have been that precise” because it
                                                                         20   “us[ed] all kinds of phrases” (Dkt. No. 134 at 46:15–25). As such, plaintiffs aim for a broader
                                                                         21   interpretation of liability allowed under Dent to include the NFL’s alleged activities beyond
                                                                         22   those governed by the relevant drug statutes, such as recordkeeping and storage. Not so.
                                                                         23   Though Dent arguably leaves room to find the NFL liable even if it is not physically handing out
                                                                         24   drugs to players itself, the clear import of Dent centers on the NFL’s alleged provision of
                                                                         25   medical care to the players and direct distribution (at least, under the NFL’s specific direction)
                                                                         26   of the medications in violation of the relevant statutes.
                                                                         27          To repeat, as our court of appeals understood the second amended complaint, plaintiffs
                                                                         28   were “not merely alleging that the NFL failed to prevent medication abuse by the teams, but that


                                                                                                                               11
                                                                          1   the NFL itself illegally distributed controlled substances, and therefore its actions directly injured
                                                                          2   players.” Dent, 902 F.3d at 1118 (emphasis added). Plaintiffs were “not arguing that the NFL
                                                                          3   violated the CBAs at all, but that it violated state and federal laws governing prescription
                                                                          4   drugs.” Ibid. Again, it noted that “[t]he players argue[d] that they were injured by the NFL’s
                                                                          5   ‘provision and administration’ of controlled substances without written prescriptions, proper
                                                                          6   labeling, or warnings regarding side effects and long-term risks, and that this conduct violated
                                                                          7   the Controlled Substances Act, . . . the Food, Drugs, and Cosmetics Act, . . . and the California
                                                                          8   Pharmacy Laws. . . .” Id. at 1118 (emphasis added).
                                                                          9          In answering the question of whether plaintiffs’ negligence claim in the second amended
                                                                         10   complaint required interpretation of the CBAs, our court of appeals noted, inter alia, that “when
                                                                         11   it comes to the distribution of potentially dangerous drugs, minimum standards are established
United States District Court
                               For the Northern District of California




                                                                         12   by statute,” such as the CSA, FDCA, and California Pharmacy Laws, which “set forth
                                                                         13   requirements governing how drugs are to be prescribed and labeled.” Id. at 1119 (emphasis
                                                                         14   added). As such, under plaintiffs’ negligence claim, “whether the NFL breached its duty to
                                                                         15   handle drugs with reasonable care can be determined by comparing the conduct of the NFL to
                                                                         16   the requirements of the statutes at issue.” Ibid. (emphasis added). Our court of appeals further
                                                                         17   noted that “[a]s for causation, whether the NFL’s alleged violation of the statutes caused the
                                                                         18   plaintiffs’ injuries” is a question that does not require the interpretation of the CBAs. Id. at
                                                                         19   1119–20 (emphasis added). The clubs’ “obligations under the CBAs [we]re irrelevant to the
                                                                         20   question of whether the NFL breached an obligation to players by violating the law” and
                                                                         21   therefore “liability for a negligence claim alleging violations of federal and state statutes d[id]
                                                                         22   not turn on how the CBAs allocated duties among the NFL, the teams, and the individual
                                                                         23   doctors.” Id. at 1121 (emphasis added). “[I]f the NFL had any role in distributing prescription
                                                                         24   drugs, it was required to follow the laws regarding those drugs.” Ibid. (emphasis added).
                                                                         25          Our court of appeals thus clearly reversed (on the preemption issue) based on plaintiffs’
                                                                         26   prior representations related to the NFL’s direct involvement in the handling, distribution, and
                                                                         27   administration of the medications within the meaning of the relevant drug statutes. Now that
                                                                         28   plaintiffs have apparently abandoned these allegations in the third amended complaint —


                                                                                                                               12
                                                                          1   perhaps in response to discovery in the Evans litigation — this order finds that they have failed
                                                                          2   to sufficiently allege that the general character of the NFL’s conduct gave rise to a duty of care
                                                                          3   owed to the players (or that the NFL breached its duty).
                                                                          4                  2.      VOLUNTARY ASSUMPTION.
                                                                          5          Plaintiffs next argue that the NFL voluntarily assumed a duty to ensure the clubs’
                                                                          6   compliance with the aforementioned drug laws (Opp. 9). This order disagrees.
                                                                          7          “The negligent undertaking theory of liability holds that a person who has no affirmative
                                                                          8   duty to act but voluntarily acts to protect another has a duty to exercise due care if certain
                                                                          9   conditions are satisfied.” Univ. of S. California v. Superior Court, 30 Cal. App. 5th 429, 448
                                                                         10   (2018) (citing Delgado v. Trax Bar & Grill, 36 Cal. 4th 224, 249 (2005); Paz v. State of
                                                                         11   California, 22 Cal. 4th 550, 558 (2000)). “The undertaking must be to render services that the
United States District Court
                               For the Northern District of California




                                                                         12   defendant should recognize as necessary for the plaintiff’s protection. . . . [T]he plaintiff also
                                                                         13   must satisfy one of two conditions: either (a) the defendant’s failure to exercise reasonable care
                                                                         14   increased the risk of harm to the plaintiff, or (b) the plaintiff reasonably relied on the undertaking
                                                                         15   and suffered injury as a result.” Id. at 448–49 (citations omitted).
                                                                         16          Plaintiffs assert that “the NFL voluntarily involved itself in the distribution of
                                                                         17   Medications to its players” by setting up a drug program designed to monitor the clubs’
                                                                         18   compliance with the aforementioned drug laws (Opp. 9). Notwithstanding plaintiffs’
                                                                         19   simultaneous insistence that the NFL did nothing to protect the players (see, e.g., Third. Amd.
                                                                         20   Compl. ¶¶ 213–29), plaintiffs contend they have adequately pled the assumption of the NFL’s
                                                                         21   duty based on the “various means” alleged, such as “the imposition of Club audits, League-wide
                                                                         22   policies related to Toradol, and the security and handling of Medications” (Opp. 9). But
                                                                         23   plaintiffs have not specifically alleged how the NFL’s conduct increased the risk of harm to
                                                                         24   plaintiffs. “A defendant does not increase the risk of harm by merely failing to eliminate a
                                                                         25   preexisting risk.” Univ. of S. California, 30 Cal. App. 5th at 450. Nor have plaintiffs alleged
                                                                         26   any specific facts as to their reasonable reliance on the NFL’s supposed assumption of duty or
                                                                         27   their suffering of injury as a result of the NFL’s conduct. Accordingly, plaintiffs have failed to
                                                                         28   adequately plead an assumption of duty by the NFL.


                                                                                                                                13
                                                                          1          3.      SPECIAL RELATIONSHIP.
                                                                          2          Finally, plaintiffs argue that the NFL owed a duty because of the “ ‘special relationship’
                                                                          3   that intertwines the NFL, the Clubs, and players” (Opp. 10).
                                                                          4          “Special relationships” giving rise to a duty may exist where there is an “aspect of
                                                                          5   dependency in which one party relies to some degree on the other for protection.” Regents of
                                                                          6   Univ. of California v. Superior Court, 4 Cal. 5th 607, 620 (2018) (citing Baldwin v. Zoradi, 123
                                                                          7   Cal. App. 3d 275, 283 (1981); Mann v. State of California, 70 Cal. App. 3d 773, 779–80 (1977)).
                                                                          8   “The corollary of dependence in a special relationship is control. Whereas one party is
                                                                          9   dependent, the other has superior control over the means of protection.” Id. at 621.
                                                                         10   Furthermore, “a typical setting for the recognition of a special relationship is where ‘the plaintiff
                                                                         11   is particularly vulnerable and dependent upon the defendant who, correspondingly, has some
United States District Court
                               For the Northern District of California




                                                                         12   control over the plaintiff’s welfare.’ ” Ibid. (quoting Giraldo v. Dep’t of Corrs. & Rehab., 168
                                                                         13   Cal. App. 4th 231, 245–46 (2008)). Classic examples include jailer-prisoner and common
                                                                         14   carrier-passenger relationships. Ibid. (citing Giraldo, 168 Cal. App. 4th at 245–46; Lopez v.
                                                                         15   Southern Cal. Rapid Transit Dist., 40 Cal. 3d 780, 789 (1985)).
                                                                         16          As an initial matter, plaintiffs fail to allege this “special relationship” in their third
                                                                         17   amended complaint. This order thus need not consider this argument.
                                                                         18          Moreover, plaintiffs fail to sufficiently persuade that the relationship between the former
                                                                         19   players — who were compensated adult professional athletes with collectively bargained rights
                                                                         20   over their medical care — and the NFL is analogous to that of the relationship between students
                                                                         21   and their colleges. Plaintiffs’ reliance on Regents of University of California, is therefore
                                                                         22   unavailing. There, the California Supreme Court held that colleges “have a special relationship
                                                                         23   with students while they are engaged in activities that are part of the school’s curriculum.” Id. at
                                                                         24   624–25. In so holding, it considered “the unique features of the college environment,” such as
                                                                         25   the provision of “social, athletic, and cultural opportunities” to students who are still “learning
                                                                         26   how to navigate the world as adults” and are “dependent on their college communities to provide
                                                                         27   structure, guidance, and a safe learning environment.” Ibid. Moreover, colleges “have superior
                                                                         28   control over the environment and the ability to protect students,” as “[t]hrough [their] providing


                                                                                                                                14
                                                                          1    of food, housing, security, and a range of extracurricular activities” and their administrators and
                                                                          2    educators “hav[ing] the power to influence students’ values, their consciousness, their
                                                                          3    relationships, and their behaviors.” Id. at 625 (quoting Furek v. Univ. of Delaware, 594 A.2d
                                                                          4    506, 516 (Del. 1991); Helen Hickey de Haven, The Elephant in the Ivory Tower: Rampages in
                                                                          5    Higher Education and the Case for Institutional Liability, 35 J.C. & U.L. 503, 611 (2009)).
                                                                          6                While sympathetic to plaintiffs’ position, this order is not sufficiently persuaded that the
                                                                          7    medical care plaintiffs argue the NFL provided to them renders them “particularly vulnerable” in
                                                                          8    the sense that “the unique features of the college environment” do for college students. See id. at
                                                                          9    620, 624. Accordingly, plaintiffs have not sufficiently pled a special relationship giving rise to a
                                                                         10    duty owed by the NFL.
                                                                         11                                          *                    *                    *
United States District Court
                               For the Northern District of California




                                                                         12                Based on the foregoing, this order finds that plaintiffs have failed to sufficiently allege
                                                                         13    any duty owed by the NFL to plaintiffs.4
                                                                         14                                                     CONCLUSION
                                                                         15                This order again reiterates that the ruling against plaintiffs’ theories herein does not
                                                                         16    minimize the underlying societal issue and the need to protect the health and safety of our
                                                                         17    professional athletes. That being said, plaintiffs failed to adequately plead their sole negligence
                                                                         18    claim and thus for the foregoing reasons, the NFL’s motion to dismiss is GRANTED. Because
                                                                         19    this was plaintiffs’ “best and final” pleading, the instant action is DISMISSED without further
                                                                         20    leave to amend. Judgment will follow.
                                                                         21
                                                                         22                IT IS SO ORDERED.
                                                                         23
                                                                         24    Dated: April 18, 2019.
                                                                                                                                              WILLIAM ALSUP
                                                                         25                                                                   UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28            4
                                                                                         Because this order finds that plaintiffs failed to adequately plead a negligence claim, it need not and
                                                                              does not reach the NFL’s statute of limitations argument.

                                                                                                                                         15
